Citation Nr: 1748583	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-33 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from May 1977 to January 1979.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  Additional evidence was received at the Board hearing, which was accompanied by waiver.  38 C.F.R. §§ 19.9, 20.1304(c) (2017).  A transcript of the hearing is of record. 

In August 2015, the Board granted service connection for bipolar disorder, to include a personality disorder; denied service connection for opiate dependence, alcohol dependence, and nicotine dependence; and remanded the issue of service connection for PTSD to obtain records from the Social Security Administration (SSA), and for subsequent readjudication of the appeal.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In August 2015, the Board, in pertinent part, directed the AOJ to obtain SSA records that may contain evidence pertinent to the issue of service connection for PTSD.  The Board notes that the February 2017 Supplemental Statement of the Case inaccurately reads that SSA records were received in November 2015.  Although a request for records from SSA was made in October 2015, no SSA records were received, and no response from SSA is included in the record.  Where the RO does not comply with a remand by the Board, the Board errs as a matter of law when it fails to ensure compliance.  In consideration of the foregoing, the Board must again remand the matter.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Request all Social Security disability benefits records from the SSA related to the Veteran's claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record, to include preparing a memorandum of unavailability and following the procedures outlined in 
38 C.F.R. § 3.159(e).

2.  Thereafter, the remanded issue should be readjudicated.  If any benefits sought on appeal remains denied, provide a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



